Spring, J. :
This action was commenced to foreclose a mortgage made by the ■defendant Kosmowski to the Bank of Miagara, and by it assigned to the plaintiff September 6,1900. By the terms of the mortgage $100 of the principal sum became due March 21,1900. The interest was paid to that date, but nothing was paid on the principal. The respondents ' contend that the time of payment was extended by a letter which was written by the bank to one Yoght, and which reads as follows:
*24“Bank ok Niagara,
“Niagara Falls, N. Y:
“ Henry C. Howard, President.
“ Edward J. Mackenna, Vice-President.
“ George J. Howard, Cashier. August 8th, 1900.
“ H. H. Yoght, Esq.,
“ Buffalo, N. Y.:
' “ Dear Sir.— Replying to your letter of the 7th inst., would say it will be satisfactory to this bank if the payment of $100.00 due on Kosmowski mortgage is made September 21st.
“ Yours truly,
“ E. J. MACKENNA,
“ Vice-President.”
The letter of Yoght referred to is not in the record and the proof is silent as to Yoght’s connection with the transaction. It does not appear that he was acting as the agent of any of the defendants, or that any agreement or arrangement was made with the mortgagor or any one representing him to extend the time of payment. Yoght may have been a mere volunteer. In any event before any extension can be established the proof must show some mutual agréément between the parties, or a waiver of payment or some consideration supporting an extension, or some act inuring to the benefli of the mortgagor by which the mortgagee is estopped from insisting upon payment before the extended time expires. Not one of these essentials is contained in the case.
• The mortgage contains the usual clause that the whole principal sum shall become due at the option of the mortgagee “ after default in the payment of any installment of principal or interest, or any part thereof for thirty days,” and the further preceding general clause that the whole principal “ shall become due after default in the payment of any installment of principal or interest * '* * as hereinafter provided.”
In its assignment the bank covenants that the entire principal sum, with interest thereon from March 21, 1900, is due, and the plaintiff in his complaint and upon the trial elected so to treat the whole shim
After the action was commenced the defendant tendered to the plaintiff the payment of $100, the interest and the taxable costs to *25that time, and demanded the discontinuance of the action. However selfish the plaintiff may have been in refusing to accept this tender, there was no legal obligation upon him to do so. His right to avail himself of the option had then become effective. It was a valuable right, and when once operative could not be made nugatory by the effort of the mortgagor to compel him to accept payment in part. (Wilt. Mort. Forec. § 44; Malcolm v. Allen, 49 N. Y. 448.)
The respondents’ counsel relies upon the doctrine of estoppel, citing Veerhoff v. Miller (30 App. Div. 355) and Goldman v. Ehrenreich (33 Misc. Rep. 433) in support of his contention. It may well be that where the creditor has induced the debtor to defer a due payment until a certain date, that the creditor cannot enforce payment until the stipulated period arrives if the situation of the parties remains unchanged. That rule is founded, in good sense, but here, as already suggested, there is nothing to' indicate that Kosmowski believed there was any extension of time. Before he can assert the principle of estoppel he must have known of or been a party to the extension and relied upon it. If Yoght were interested the principle might be put forward in his behalf. In Goldman v. Ehrenreich (supra) the mortgagee did not wish the money which the mortgagor had ready to pay, and the latter used it himself upon the statement that no payment need be made until the next pay day arrived. The mortgagor relied upon this promise, and when the foreclosure was commenced, without any demand or any notice of withdrawal of the creditor’s promise, it was held the action would not lie for the non-payment. Equity required that this conduct of the mortgagee be condemned. In Veerhoff' v. Miller (supra) the promises were also mutual, and it was held that “ parting with value ” was not necessary “ in order to constitute a consideration; ” that the agreement by which the party relying upon it was misled is all sufficient. All of which might be significant in this case if Yoght stood for the mortgagor.
The judgment should be reversed and a new trial ordered, with costs to the appellant- to abide the event.
All concurred.
Judgment reversed and new trial ordered, with costs to the appellant to abide event.